Citation Nr: 0929875	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation for residuals of dental surgery 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty 
including from May to August 1945, from March 1951 to March 
1953, and from November 1953 to March 1972.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2008, the Veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  In October 2008, the Board remanded the claim 
for further development.

In July 2009, in regards to new evidence associated with the 
claims file, the Veteran's representative submitted a waiver 
of consideration by the agency of original jurisdiction.

Although the issue seeking service connection for traumatic 
brain injury is not before the Board, the Board notes that in 
a June 2009 statement, the Veteran indicated that he wished 
to withdraw this claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran gave the necessary 
informed consent for his April 2001 surgery.

2.  It is not shown that any residuals or additional 
disabilities following dental surgery at a VA medical 
facility in April 2001 resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment, or was an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation for 
residuals of dental surgery under the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Letters provided by VA in January 2002 and July 2006 fully 
described the evidence necessary to substantiate a claim 
under the provisions of 38 U.S.C.A. § 1151, identified what 
evidence VA was collecting, requested the Veteran to send in 
particular documents and information, and identified what 
evidence might be helpful in establishing his claim.  
Although complete VCAA notice was not provided prior to the 
initial adjudication in August 2002, the Veteran is not 
prejudiced by the timing of these letters.  His claim was 
readjudicated in the May 2009 supplemental statement of the 
case (SSOC), after he was provided with the opportunity to 
submit evidence and argument, including testimony at the 
September 2008 Central Office hearing, in support of his 
claim and to respond to the VA notice.  

Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the July 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  Neither the Veteran nor his representative alleges 
that notice has been less than adequate.

The Veteran's pertinent VA and private records have been 
secured.  The Veteran has been provided with adequate VA 
examinations.  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

The Veteran contends that he has residuals of dental surgery 
performed by VA in April 2001.  He argues that the dental 
surgery was performed by an intern and during the surgery a 
tendon or ligament was pulled or cut by mistake.  Most 
recently in September 2008, the Veteran testified that his 
residuals include biting his cheeks and lips, and problems 
with moving his jaws and pronouncing words.

Treatment records from Nashville VA Medical Center (VAMC) 
dated from 2001 to 2009 showed that in April 2001, the 
Veteran underwent enucleation and peripheral ostectomy of the 
right mandible and extraction of tooth #31.  His preoperative 
and postoperative diagnoses were right mandibular odontogenic 
keratocyst.  The report was signed by a surgical resident 
(Dr. C. W.) and cosigned by a doctor of dental medicine (Dr. 
J. R. W.).  A consent form (VA standard form 522) for the 
removal of tumor from the right lower jaw and the removal of 
tooth # 31 (lower right tooth) was previously signed in April 
2001 by the Veteran and Dr. D. C. W.  The consent form stated 
that the procedure was to be performed by or under the 
direction of Drs. D. C. W./J. R. W.  May 2001 treatment 
records showed that on follow-up, the Veteran had no 
complaints.  It was noted that a biopsy revealed remnants of 
odontogenic keratocyst with no evidence of the cyst in the 
soft tissue specimen.  Subsequently, the Veteran reported 
that he was in much less pain now.  He also presented to oral 
surgery for extraction of tooth # 19 as that tooth was deemed 
nonrestorable.  The procedure was discussed and consent was 
obtained.  Dr. D. C. W. then extracted tooth #19.  In July 
2001, the Veteran presented with complaints of occasional 
soreness in the right mandible that "seemed to go away" 
when he didn't think about it.  VA progress notes showed that 
in August 2001 and September 2001, he had facial pain, 
primarily muscular in nature, with some joint tenderness, 
possible internal derangement, and possibly aggravated by 
surgery to remove odontogenic keratosis.  In August 2001, 
there was palpable clicking on the right.  The range of 
motion of his jaw was restricted and jerky with very poor 
coordination.  He was unable to open his mouth the same way 
twice.  In September 2001, the impression was relatively 
unchanged from the last evaluation with facial pain, which 
appeared mostly muscular in nature first, and then with some 
relation to potential joint tenderness.  

In January 2002, the Veteran reported that he had chronic 
pain ever since he had the odontogenic keratocyst removed.  
He had multiple therapies initiated and none of them appeared 
to have given him a desirable period of time that was pain-
free.  It was noted that tooth #15 on the left side could be 
contributing to pain on that side as it was tender in that 
area.  Subsequently tooth #15 was extracted.  In a March 2003 
psychiatry note, he reported chronic pain in his right 
mandible since his 2001 surgery.  An April 2005 dental oral 
surgery note reported that he had complaints of a foul taste 
in his mouth, as well as pain from the right posterior 
mandible.  After examination, it was noted that the oral 
maxillofacial exam was normal clinically and 
radiographically.  There were no fistulas or abscesses or any 
signs that would explain the foul taste or his pain. 

In response to a November 2005 full body thermal imaging 
scan, in April 2006, C. A. M., a chiropractic doctor, found 
that in regards to the Veteran's lower right jaw, generally a 
severed nerve would leave a cold emission beyond the site 
where the nerve was cut and that he did not see that in this 
case. 

On VA examination in January 2004 and in an addendum in June 
2004, the VA examiner found that there did not appear to be 
any loss of teeth due to loss of substance of the body of the 
maxilla or mandible; and there was pain and crepitus in the 
right temporomandibular joint indicative of internal 
temporomandibular joint inflammation and dysfunction, which 
would likely be a chronic problem.  The examiner reviewed the 
C-file and found nothing unusual that was done to the Veteran 
during the surgical care of the Veteran that would have 
caused any additional disability.  The examiner concluded 
that there is no indication that the Veteran had additional 
disability due to carelessness, negligence of fault due to 
the dental surgery, even though temporomandibular joint 
disability was a known risk factor of oral surgery at least 
in the short term following the surgery.

On December 2008 VA examination, range of motion of the lower 
jaw was limited more functionally than in static numbers.  
The Veteran could protrude his lower jaw 7mm, but with 
soreness.  He could open to 36mm, but couldn't keep it there 
other than for a few seconds.  He could shift his jaw to the 
right and left, but uncontrollably.  The examiner noted that 
it was difficult to assess these limitations to the remove of 
the keratocyst alone as the Veteran had documented 
temporomandibular discrepancies in the record as well.  The 
examiner added that tooth # 30 was likely distally cracked 
and may itself be contributing to ongoing pain in this area.  
The Veteran reported that he originally had transient 
numbness in the area of the surgery, but that this resolved 
completely within the year.  The examiner noted that 
residuals from opening wide during the surgery could perhaps 
account for some of the lingering problems with the Veteran's 
jaw.  After reviewing the records, the examiner reported that 
he did not believe that negligence occurred.  The examiner 
opined that it was at least as likely as not that the 
Veteran's current jaw pain and inability to control the 
position and movements of his lower jaw were residuals to the 
April 2001 removal of the odontogenic keratocyst surgery and 
to the subsequent healing complications.  

In an April 2009 addendum, the VA examiner added that a CT 
maxillofacial scan completed in March 2009 showed no evidence 
of mandibular or facial bone fracture.  No focal lesions were 
identified.  No evidence or periodontitis was appreciated.  
No abnormal soft tissue swelling or focal fluid 
collection/abscess was appreciated.  Paranasal sinuses 
appeared well-aerated.  The examiner commented that there was 
no evidence in the record to support carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in delivering 
surgical care.  The record showed that VA provided the 
standard of care or better in the removal of the odontogenic 
keratocyst and tooth # 31.  The examiner stated that the 
proximate cause of any residuals of the dental surgery in 
April 2001 was reasonably foreseeable as possible adverse 
affects and possible incomplete resolution of symptoms is a 
listed risk of surgery on the signed consent form.  The 
examiner opined that the Veteran suffered with pain and some 
degree of parafunction since the time of surgery, which may 
well be resultant from the 2001 surgery.  Removal of a cyst 
in the lower jaw was a significant procedure not without 
risk.  There did not appear to have been permanent lingual 
nerve paresthesia, but something caused or contributed to the 
parafunction the Veteran now exhibited, so there might be 
some degree of nerve impairment present.  The fact that the 
Veteran had many post surgical visits to oral surgery during 
the first year following surgery might be indicative of 
impaired healing at age 73 or other complications that ensued 
from the surgery.  The examiner added that while the surgery 
could not be performed that day by the attending, it was 
performed by Dr D. C. W who was listed on the consent form.  
The records did not indicate lack of proper care by VA. 

III.  Criteria and Analysis

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the Veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the Veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery. 38 C.F.R. § 3.361(b).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether 
the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.

The informed consent process must be appropriately documented 
in the medical record.  The patient's or surrogate's 
signature on a VA-authorized consent form must be witnessed.  
The witness' signature only attests to the fact that he or 
she saw the patient or surrogate and the practitioner sign 
the form.  The signed form must be filed in the patient's 
medical record.  A properly executed standard form 522 or 
other VA- authorized consent form is valid for a period of 30 
calendar days.  If, however, the treatment plan involves 
multiple treatments or procedures, it will not be necessary 
to repeat the informed consent discussion and documentation 
so long as the course of treatment proceeds as planned, even 
if treatment extends beyond the 30-day period.  If there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded.

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

The Veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he has residuals or 
additional disabilities as a result of the April 2001 VA 
dental surgery.  To establish entitlement to benefits under 
38 U.S.C.A. § 1151, he must show each of the following: the 
disability or additional disability claimed; VA treatment; a 
nexus between the additional disability and the VA treatment; 
and that the proximate cause of the additional disability was 
some element of fault on the part of VA, or was an event not 
reasonably foreseeable.

Here, the record does reflect that the Veteran has a 
residuals or additional disabilities caused by the VA surgery 
in 2001 in the form pain, the inability to control the 
position and movements, and some degree of parafunction in 
the lower jaw.  See December 2008 VA examination and April 
2009 addendum.  Consequently, the first three requirements 
outlined above, VA treatment, additional disability, and 
nexus between the additional disability and the VA treatment 
are satisfied.

What remains to be shown for the Veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA fault (carelessness, negligence, lack of proper skill, 
error in judgment, et. al.) was in any way a factor in 
causing the Veteran's additional disability.  On VA 
examination in January 2004 and in an addendum in June 2004, 
the VA examiner concluded that there was no indication the 
Veteran had additional disabilities due to carelessness, 
negligence of fault due to the dental surgery.  The VA 
examiner reviewed the surgical notes for the 2001 procedure, 
as well as the entire claims file that included follow up 
treatment records and indicated that he could not find 
evidence of VA negligence.  The Veteran has presented no 
evidence to the contrary.  

Furthermore, while the Veteran alleged that VA was negligent 
in providing care because the April 2001 surgery was 
performed by Dr. C. W., a dental intern, and not performed by 
the attending, Dr. J. R. W., the Board notes that Dr. C. W. 
was listed on and signed the consent form that was also 
signed by the Veteran and another witness.  Also, in April 
2009, the VA examiner noted that Dr. C. W. performed the 
surgery and was listed on the consent form and found that 
there was no indication of lack of proper care by VA. 

As to whether the additional disabilities (pain, the 
inability to control the position and movements, and some 
degree of parafunction in the lower jaw) resulted from an 
event not reasonably foreseeable, it is noteworthy that the 
VA examiner indicated in December 2008 and April 2009, that 
the proximate cause of the residuals of the dental surgery in 
April 2001 were reasonably foreseeable, as possible adverse 
affects and possible incomplete resolution of symptoms were 
listed risks of surgery on the signed consent form.  There 
was no medical evidence to the contrary.  The evidence showed 
that the Veteran was given the necessary informed consent.  
In April 2001, the Veteran signed a consent form (Standard 
Form 522), after being advised by Dr. D. C. W. as to the 
nature of the surgical procedure, the possible adverse 
affects and possible incomplete resolution of symptoms.  As 
previously mentioned, the form was signed by Dr. D. C. W. and 
the Veteran, and was witnessed, as required by 38 C.F.R. 
§ 17.32(d)(2).  While there is no explicit statement of 
record showing that the appellant was told that pain, the 
inability to control the position and movements, and some 
degree of parafunction in the lower jaw was an anticipated 
post-surgical complication, there likewise was no evidence 
showing that the appellant was not informed.  

The Board has considered the appellant's beliefs that VA's 
negligence during the April 2001 dental surgery caused 
additional disabilities.  As noted, there is no competent 
medical evidence or opinion of record that demonstrates that 
the Veteran has residuals of dental surgery as a result of 
fault on the part of VA, or was an event not reasonably 
foreseeable.  The Board recognizes that lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); See Jandreau, supra; see Buchanan, supra.  
However, the issue in this case is a complex matter which 
requires specialized training for a determination as to 
causation, standard of care, foreseeability, etc., and it is 
therefore not susceptible of resolution by lay opinions.

In summary, there is a preponderance of the evidence against 
a finding that the Veteran has residuals or additional 
disabilities following VA surgery in April 2001 as the result 
of some fault on the part of VA, was without informed 
consent, or as the result of an unforeseen event.  The 
criteria for establishing entitlement to the benefit sought 
are not met, and the claim must be denied.



ORDER

Entitlement to compensation for residuals of dental surgery 
under the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


